DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments U.S. Application No. 16/716535 filed on July 27, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 



				Response to Arguments
Applicant’s arguments have been considered but are not persuasive.

On Pg. 7-9 of remarks in regards to 35 U.S.C. 101, regarding claim 1, Applicant argues the rejection.

Examiner presented a new 35 U.S.C. 101 rejection that clarifies the reason the claim is seem as an abstract idea.

On Pg. 10 of remarks in regards to 35 U.S.C. 103, regarding claim 1, Applicant states “The Office Action argues at col. 11, lines 15-20 Marcelais discloses the claim 1 limitation detecting a trigger event indicating a change of data in the database, arguing "the comparison tool determines if there is another version of the file that does not exist. Another version is seen as a third hash operation performed on the source data”.


Examiner replies that Marcelais does teach this limitation. Marcelais does teach this limitation.  Marcelais discloses the examination of data to determine if the data is modified from the previous version.  When there is another version of the data, a person of ordinary skill in the art before the effective filing date of the invention would be aware that another version of data would mean there is some change in data from the previous version.  Identifying there is data that changed is seen as detecting a trigger event indicating a change in data. Col. 11 Lines 15-20 Marelais discloses the comparison tool determines if there is another version of the file that does not exist. Another version is seen as a third hash operation performed on the source data.

On Pg. 12 of remarks in regards to 35 U.S.C. 101, regarding claim 1, Applicant argues “Here, Sharique does not disclose performing a hash operation on the source data in the index of the database resulting in an index hash value. Instead, Sharique discloses creates a hash index of a column of the database. Further, since Sharique is directed to improving the efficiency of access to the database but not validating a database query resolved by accessing an entry in an index to the database, Sharique has no motivation to perform a hash operation on the source data in the index of the database to produce a database index hash value.”


Examiner replies that Sharique does teach this limitation.  The column data is the source data.   Source data is not defined within the claim, it could be one value or multiple values. Sharique discloses the claimed concept. Par. 0021 Sharique discloses performing the hash on an index on columns of data within a database.



Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 6, 7, 11 and 12-15 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1 and 11, specifically claims 1 and 11 recites "comparing the database index hash value for the source data with the re- calculated database hash value for the source data; and providing a guarantee indication for the source data in the index of the database based upon said comparing,”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving the query of the database based on the query, identifying a corresponding set of source data stored in the database; resolving the query by accessing the set of source data in an index of the database comprising the set of source data stored in the database instead of directly accessing the set of source data in the database”, “performing a first hash operation on the source data in the database resulting in a database hash value for the source data”, “performing a second hash operation on the source data in the index of the database resulting in a database index hash value for the source data”, “receiving a command for a data modification to content of the database, automatically generating  a trigger event indicating the data modification to content of  the database”, “upon receipt of the trigger event, performing a third hash operation on the source data in the database to re-calculate the database hash value for the source data”, “and performing a fourth hash operation on the source data in the index to re-calculate the index hash value”, “and providing a guarantee indication for the source data in the index of the database based upon said comparing”, “wherein the database comprises a plurality of records on multiple fields, the index of the database comprises a stored sorting of the plurality of records from the database and the data modification to the database comprises an action selected from the group of insert, delete, and update.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 1 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 2, specifically claim 2 recites no new additional abstract ideas other than claim 2. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a first hash algorithm for the first hash operation is identical to a second hash algorithm for the second hash operation”.
 At best, these limitation recites additional elements that are insignificant extra-solution for performing generic data processing and data gathering, manipulation and displaying. Dependent claims, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4, specifically claim 4 recites no new additional abstract ideas other than claim 4. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a first hash algorithm for the first hash operation is identical to a second hash algorithm for the second hash operation”.
For example the claim recites limitations that are seen as generic computer hash algorithm.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5, specifically claim 5 recites no new additional abstract ideas other than claim 5. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a first hash algorithm the second hash algorithm comprise a cryptographic hash algorithm”.
For example the claim recites limitations that are seen as generic computer hash algorithm.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 6, specifically claim 6 recites no new additional abstract ideas other than claim 6. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the index of the database comprises a b-tree index data structure”.
For example the claim recites limitations that are seen as generic data structure.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 7, specifically claim 7 recites no new additional abstract ideas other than claim 7. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the guarantee indication is selected from the group of the query result is guaranteed and the query result is not guaranteed”.
For example the claim recites limitations that are seen as generic data selection.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 12, specifically claim 12 recites no new additional abstract ideas other than claim 12. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a first hash algorithm for the first hash operation is identical to a second hash algorithm for the second hash operation”.
For example the claim recites limitations that are seen as generic computer hash algorithm.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 13, specifically claim 13 recites no new additional abstract ideas other than claim 13. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a first hash algorithm the second hash algorithm comprise a cryptographic hash algorithm”.
For example the claim recites limitations that are seen as generic computer hash algorithm.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claim, 14, specifically claim 14 recites no new additional abstract ideas other than claim 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the index comprises a b-tree index data structure”.
For example the claim recites limitations that are seen as generic data structure.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 15, specifically claim 15 recites no new additional abstract ideas other than claim 15. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally read a question and associate the question with a symbol/text. Then comparing the symbol/text value to a previous symbol/text. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “comparing” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the guarantee indication is selected from the group of the query result is guaranteed and the query result is not guaranteed”.
For example the claim recites limitations that are seen as generic data structure.
 At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim(s) 1-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Marcelais et al. U.S. Patent No. 8,543,543 (herein as ‘Marcelais’) and further in view of Sharique et al. U.S. Patent Application Publication No. 2015/0052150 (herein as ‘Sharique’).

As to claim 1 Marcelais teaches a method by a database management system (DBMS) for validating a query result for a query of a database, comprising the steps of (Fig. 2 Marcelais disclose obtaining the hash list to obtain and store differences);
receiving the query of the database (Fig. 2 and Col. 7 Lines 30-39 Marcelais discloses the comparison tool obtaining a first files);
Marcelais does not teach but Sharique teaches based on the query, identifying a corresponding set of source data stored in the database; resolving the query by accessing the set of source data in an index of the database comprising the set of source data stored in the database instead of directly accessing the set of source data in the database (Par. 0023-0025 Sharique discloses creating an index to access the data within the database.  Using the index is seen as accessing the source data in an index instead of directly in the database);
Marcelais and Sharique are analogous art because they are in the same field of endeavor, structure processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash list of Marcelais to include the b-tree index structure of Sharique, to prevent long delays in data access. The suggestion/motivation to combine is that it would be obvious to try in order to increase performance when accessing data within the storage devices (Par. 0001 Sharique).
Marcelais teaches performing a first hash operation on the source data in the database resulting in a database hash value for the source data (Fig. 2 and Col. 7 Lines 30-39 Marcelais discloses the comparison tool obtaining a first files and executing operations to obtain a first hash list);
Sharique teaches performing a second hash operation on the source data in the index of the database resulting in a database index hash value for the source data (Par. 0021 Sharique discloses creating a hash index on a column in the database);
receiving a command for a data modification to content of the database, automatically generating  a trigger event indicating the data modification to content of  the database (Par. 0072 Sharique discloses modifying the table data by adding a new data pair);
Marcelais teaches upon receipt of the trigger event, performing a third hash operation on the source data in the database to re-calculate the database hash value for the source data;(Col. 11 Lines 15-20 Marcelais discloses the comparison tool determines if there is another version of the file that does not exist. Another version is seen as a third hash operation performed on the source data);
Sharique teaches and performing a fourth hash operation on the source data in the index to re-calculate the index hash value (Par. 0021 Sharique discloses performing the hash on an index on a columns within a database);
Marcelais teaches comparing the database index hash value for the source data with the re-calculated database hash value for the source data (Col. 8, Lines 37-45 Marcelais discloses the comparing the second hash to the first hash value)
and providing a guarantee indication for the source data in the index of the database based upon said comparing (Col. 8 Lines 47-57 Marcelais discloses the comparison tool identifies functional differences between the second hash and first hash. The differences are seen as the guarantee indication for the source data).
wherein the database comprises a plurality of records on multiple fields, the index of the database comprises a stored sorting of the plurality of records from the database and the data modification to the database comprises an action selected from the group of insert, delete, and update (Col. 1 Lines 30-35 Marcelais discloses the data blocks can be time stamp, author field and others.  The time stamp, and author field is seen as the fields. Col. 3  liens 35-40 and Col. 5 Lines 30-35 Marcelais discloses the data blocks are headers which are another type of data field. Col. 6 Lines 15-25 Marcelais discloses the hash list is generated from the blocks of data. The items within the hash lists are seen as the sorted records. Col. 3 Lines 35-40 Marcelais discloses creating hashes for each block of data. Col. 10 Lines 15-18 Marcelais discloses the functional change is captured an in update. Col. 9 Lines 10-13 Marcelais discloses changes made to the change.  Changes is seen as insert, deleted or update).

As to claim 2 Marcelais in combination with Sharique teaches each and every limitation of claim 1. 
In addition Marcelais teaches further comprising the step of creating the index for the selected source data (Col. 3 Lines 35-40 Marcelais discloses the first hash list includes a hash value for each functional block of the first file. The hash list is seen as the index. The first file is seen as the source data).

As to claim 4 Marcelais in combination with Sharique teaches each and every limitation of claim 1. 
In addition Marcelais teaches wherein a first hash algorithm for the first hash operation is identical to a second hash algorithm for the second hash operation (Col. 7 Lines 25-27 Marcelais discloses obtaining a first hash list.  Col. 8 Lines 36-39 Marcelais disclose the comparison tool comparing the hash lists obtain in operation 202.  Operation 202 discloses obtaining one or more first hash lists.  The comparison tool comparing the hash list.  Col. 8 Lines 53-63 Marcelais discloses identifying hash file that identify function differences. The difference is seen as the first hash operation is identical to a second hash algorithm since a difference can be identified. Col. 11 Lines 34-40 Marelaid discloses the comparison tool using a hash to comparing two files from the hash list, using the same comparison tool. The comparison tool is seen as the first hash algorithm and the second hash algorithm).

As to claim 5 Marcelais in combination with Sharique teaches each and every limitation of claim 1. 
In addition Marcelais teaches wherein a first hash algorithm the second hash algorithm comprise a cryptographic hash algorithm (Col. 5 Lines 23-33 Marcelais discloses the comparison tool using rule sets to identify functional blocks of files from the hash lists).

As to claim 7 Marcelais in combination with Sharique teaches each and every limitation of claim 1. 
In addition Marcelais teaches wherein the guarantee indication is selected from the group of the query result is guaranteed and the query result is not guaranteed (Col. 5 Lines 30-35 Marcelais discloses the comparison tool setting rules to identify functional blocks and non-functional blocks. The function blocks are seen as query result is guaranteed. The non-functional blocks as seen the query result is no guaranteed).


As to claim 11 Marcelais teaches a system for validating a query result for a query of a database (Fig. 1and Fig. 2 Marcelais disclose obtaining the hash list to obtain and store differences) comprising: a database management system (DBMS) in communication with the database configured to perform the steps of (Col. 4 Lines 50-55 Marcelais discloses the operating system connected to the user device that stores the hash files): 
receiving the query of the database (Fig. 2 and Col. 7 Lines 30-39 Marcelais discloses the comparison tool obtaining a first files);
Marcelais does not teach but Sharique teaches based on the query, identifying a corresponding set of source data stored in the database; resolving the query by accessing the set of source data in an index of the database comprising the set of source data stored in the database instead of directly accessing the set of source data in the database (Par. 0023-0025 Sharique discloses creating an index to access the data within the database.  Using the index is seen as accessing the source data in an index instead of directly in the database);
Marcelais and Sharique are analogous art because they are in the same field of endeavor, structure processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash list of Marcelais to include the b-tree index structure of Sharique, to prevent long delays in data access. The suggestion/motivation to combine is that it would be obvious to try in order to increase performance when accessing data within the storage devices (Par. 0001 Sharique).
Marcelais teaches receiving a selection of a set of source data from the database (Fig. 2 and Col. 7 Lines 30-39 Marcelais discloses the comparison tool obtaining a first files); 
performing a first hash operation on the source data in the database resulting in a database hash value for the source data (Fig. 2 and Col. 7 Lines 30-39 Marcelais discloses the comparison tool obtaining a first files and executing operations to obtain a first hash list);
Sharique teaches receiving a command for a data modification to content of the database, automatically generating  a trigger event indicating the data modification to content of  the database (Par. 0072 Sharique discloses modifying the table data by adding a new data pair);
detecting a trigger event indicating a change of data in the database (Par. 0072 Sharique discloses modifying the table data by adding a new data pair);
Sharique teaches upon receipt of the trigger event, and performing a third hash operation on the source data in the database to re- calculate the database hash value for the source data (Par. 0021 Sharique discloses performing the hash on an index on a columns within a database); 
Marcelais teaches an index integrity check module in communication with the DBMS and the index, the integrity check module comprising a processor and memory containing instructions that when executed by the processor perform the steps of (Col. 5 Lines 1-10 Marcelais discloses a memory and Col. 6 Lines 55-57 Marcelais discloses a processor);
Marcelais teaches performing a second hash operation on the source data in the index of the database resulting in a database index hash value for the source data (Par. 0021 Sharique discloses performing the hash on an index on a columns within a database);
comparing the database index hash value for the source data with the re-calculated database hash value for the source data (Col. 8, Lines 37-45 Marcelais discloses the comparison too comparing the second hash to the first hash value) 
and providing a guarantee indication for the source data in the index of the database based upon said comparing (Col. 8 Lines 47-57 Marcelais discloses the comparison tool identifies functional differences between the second hash and first hash. The differences are seen as the guarantee indication for the source data).
wherein the database comprises a plurality of records on multiple fields, the index of the database comprises a stored sorting of the plurality of records from the database and the data modification to the database comprises an action selected from the group of insert, delete, and update (Col. 1 Lines 30-35 Marcelais discloses the data blocks can be time stamp, author field and others.  The time stamp, and author field is seen as the fields. Col. 3  liens 35-40 and Col. 5 Lines 30-35 Marcelais discloses the data blocks are headers which are another type of data field. Col. 6 Lines 15-25 Marcelais discloses the hash list is generated from the blocks of data. The items within the hash lists are seen as the sorted records. Col. 3 Lines 35-40 Marcelais discloses creating hashes for each block of data. Col. 10 Lines 15-18 Marcelais discloses the functional change is captured an in update. Col. 9 Lines 10-13 Marcelais discloses changes made to the change.  Changes is seen as insert, deleted or update).

As to claim 12 Marcelais in combination with Sharique teaches each and every limitation of claim 11. 
In addition Marcelais teaches wherein a first hash algorithm for the first hash operation is identical to a second hash algorithm for the second hash operation use the same hash algorithm (Col. 7 Lines 25-27 Marcelais discloses obtaining a first hash list.  Col. 8 Lines 36-39 Marcelais disclose the comparison tool comparing the hash lists obtain in operation 202.  Operation 202 discloses obtaining one or more first hash lists.  The comparison tool comparing the hash list.  Col. 8 Lines 53-63 Marcelais discloses identifying hash file that identify function differences. The difference is seen as the first hash operation is identical to a second hash algorithm since a difference can be identified. Col. 11 Lines 34-40 Marelaid discloses the comparison tool using a hash to comparing two files from the hash list, using the same comparison tool. The comparison tool is seen as the first hash algorithm and the second hash algorithm).

As to claim 13 Marcelais in combination with Sharique teaches each and every limitation of claim 12. 
In addition Marcelais teaches wherein a first hash algorithm the second hash algorithm comprise a cryptographic hash algorithm (Col. 5 Lines 23-33 Marcelais discloses the comparison tool using rule sets to identify functional blocks of files from the hash lists).

As to claim 15 Marcelais in combination with Sharique teaches each and every limitation of claim 11. 
In addition Marcelais teaches wherein the guarantee indication is selected from the group of the query result is guaranteed and the query result is not guaranteed (Col. 5 Lines 30-35 Marcelais discloses the comparison tool setting rules to identify functional blocks and non-functional blocks. The function blocks are seen as query result is guaranteed. The non-functional blocks as seen the query result is no guaranteed).


6.	Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcelais as applied to claim Marcelais et al. U.S. Patent No. 8,543,543 (herein as ‘Marcelais’) in combination with Sharique et al. U.S. Patent Application Publication No. 2015/0052150 (herein as ‘Sharique’) and further in view of Chandrasekaran U.S. Patent Application Publication No. 2005/0240595 (herein as ‘Chandrasekaran’).


As to claim 6 Marcelais teaches each and every limitation of claim 1. 
Marcelais does not teaches but Chandrasekaran teaches wherein the index comprises a b-tree index data structure (Par. 0016 Chandrasekaran disclose using the index as the b-tree index).
Marcelais and Chandrasekaran are analogous art because they are in the same field of endeavor, structure processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash list of Marcelais to include the b-tree index structure of Chandrasekaran, to prevent long delays in data access. The suggestion/motivation to combine is that it would be obvious to try in order to increase efficiency resources indexes are maintained in volatile memory so the retrieval does not incur relatively long delays associated with non-volatile storage (Par. 0005 Chandrasekarn).


As to claim 14 Marcelais teaches each and every limitation of claim 11. 
Marcelais does not teaches but Chandrasekaran teaches wherein the index comprises a b-tree index data structure (Par. 0016 Chandrasekaran disclose using the index as the b-tree index).
Marcelais and Chandrasekaran are analogous art because they are in the same field of endeavor, structure processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash list of Marcelais to include the b-tree index structure of Chandrasekaran, to prevent long delays in data access. The suggestion/motivation to combine is that it would be obvious to try in order to increase efficiency resources indexes are maintained in volatile memory so the retrieval does not incur relatively long delays associated with non-volatile storage (Par. 0005 Chandrasekarn).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. U.S. Patent Application Publication No. 2003/0033293 (herein as ‘Cheng’). Cheng discloses a search engine (100) having a controller (112), a memory (114), and a hash pointer unit (110). The memory (114) includes a database of search data and associate content, and the controller (112) uses individual search values to access the memory (114) to obtain individual search results. The controller (112) includes a hash function (116) that generates a hash value from a, typically large, search value into a, typically smaller, hash value that may be a hash collision. The controller (112) converts the hash value into a hash address which is communicated to the hash pointer unit (110), which receives the hash address and provides a hash pointer that is communicated to and used by the memory to look up respective search results. In this manner hash collisions are avoided and the size of the memory (114) is not a function of the degree of multi-way set-associativity used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  July 30, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159